Citation Nr: 0908547	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 05-17 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left arm 
disability.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to an initial rating in excess of 10 percent 
for a shell fragment wound scar of the left upper thoracic 
area.

4. Entitlement to an initial compensable rating for the 
residuals of a shell fragment wound of the left upper 
thoracic area, Muscle Group XX.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 
1972, to include combat in the Republic of Vietnam. He also 
had service in the Reserve.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2007, at which time it was remanded 
for further development. Following the requested development, 
the RO confirmed and continued the initial ratings assigned. 
Thereafter, the case was returned to the Board for further 
appellate action.

In October 2008, the RO denied the Veteran's claim of 
entitlement to service connection for left arm disability and 
for left shoulder disability. Later that month, the RO 
received the Veteran's notice of disagreement with those 
decisions. The RO  issued him a Statement of the Case; and in 
January 2009, the Veteran submitted a timely substantive 
appeal. Although those issues have not been certified to the 
Board as being on appeal, they have been developed for 
appellate purposes. Accordingly, the Board has jurisdiction 
over those issues, they will be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 20.101 
(2008). 


FINDINGS OF FACT

1. A left arm disability is not currently demonstrated.

2. A left shoulder disability is not currently demonstrated.

3. The Veteran's shell fragment wound scar of the left upper 
thoracic area measures 10 centimeters by 1 centimeter and is 
manifested primarily by tenderness on objective 
demonstration.

4. The residuals of a shell fragment wound of the left upper 
thoracic area, Muscle Group XX, are productive of no more 
than slight muscle impairment.


CONCLUSIONS OF LAW

1. The claimed left arm disability is not proximately due to 
or aggravated by any service-connected disability. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.310 (2008).

2. The claimed left shoulder disability is not proximately 
due to or aggravated by any service-connected disability. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.310 (2008).

3. The criteria for an initial rating in excess of 10 percent 
for a shell fragment wound scar of the left upper thoracic 
area have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §3.159, 4.1, 4.7, 
4.118, Diagnostic Code 7804 (2008).

4. The criteria for an initial compensable rating for the 
residuals of a shell fragment wound of the left upper 
thoracic area, Muscle Group XX, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5320 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for left arm and left 
shoulder disabilities, and of entitlement to increased 
ratings for his service connected residuals of a shell 
fragment wound of the left thoracic area and the associated 
scar. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

In January 2005, the RO granted the Veteran's claim of 
entitlement to service connection for the residuals of a 
shell fragment wound of the left thoracic area and assigned a 
noncompensable evaluation. The RO also granted a separate 10 
percent rating for the associated scar. Each of those ratings 
became effective in April 2004. The Veteran disagreed with 
those ratings, and this appeal ensued. 

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with respect to the 
veteran's initial rating claims. The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) spoke only to cases of 
entitlement to an increased rating. There is a distinction 
between initial rating claims and increased rating claims. 
Vazquez-Flores is not for application with respect to initial 
rating claims, because notice requirements are met when the 
underlying claim for service connection is substantiated. 
Consequently, there is no need to discuss whether VA met the 
Vazquez-Flores standard. 

With respect to the claims of entitlement to service 
connection for left shoulder and left arm disabilities, the 
RO received the Veteran's claims in January 2006. There is no 
issue as to providing an appropriate application form or 
completeness of the application for service connection. 

Following the receipt of his service connection claims, VA 
notified the Veteran of the information and evidence 
necessary to substantiate those claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain. In particular, VA has 
provided the criteria for rating service-connected 
disabilities, and for assigning effective dates.  The Board 
further notes that the Veteran is represented by counsel who 
is well versed in the area of veteran's law, to include the 
laws governing service connection and how effective dates and 
ratings are determined. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims. The RO obtained 
his service treatment and personnel records, as well as 
records reflecting his treatment after service. VA also 
examined the Veteran to determine the nature and etiology of 
any left arm or left shoulder disabilities found to be 
present, as well as the extent of impairment due to the 
residuals of his shell fragment wound, including the scar. In 
addition, the Veteran was offered an opportunity to present 
pertinent evidence and testimony at a hearing on appeal; 
however, he declined that offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal. 
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the claims.

Analysis

The Service Connection Claims

The Veteran contends that his left arm and left shoulder 
disabilities are the result of the service-connected 
residuals of a shell fragment wound of the left upper 
thoracic area. Therefore, he maintains that service 
connection is warranted. However, after reviewing the record 
in light of the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against those 
claims. Accordingly, the appeal will be denied. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or has 
been aggravated by a disability for which service connection 
has already been established. 38 C.F.R. § 3.310(a)-(b). 

A review of the Veteran's service treatment records shows 
that in January 1970, he sustained multiple superficial shell 
fragment wounds, which affected various areas including the 
thoracic area. However, there was no evidence of any affect 
on the Veteran's left arm or left shoulder. Indeed, multiple 
examinations during the remainder of active duty and the 
Reserve were negative for any complaints or clinical findings 
of a left arm or left shoulder disability.

Since service, the Veteran has not received any treatment for 
a left arm or left shoulder disability. 

During a July 2008 VA examination, the examiner was asked to 
determine the nature and etiology of any left shoulder or 
left arm disability found to be present. However, the 
examiner was unable to find any pathology to support a 
diagnosis of disability in either area.  Moreover, the 
examiner found that even if there were left shoulder and arm 
disorders, neither were secondary to the appellant's service 
connected shell fragment wound residuals. 

The only reports of current left shoulder and left arm 
disability come from the veteran. As a layman, he is 
qualified to report on matters which are capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection. 

Absent competent evidence of current left shoulder or left 
arm pathology, and absent evidence linking left arm and 
shoulder disorders to either service or a service connected 
disorder, the Veteran cannot meet the criteria for service 
connection. Accordingly, service connection for the claimed 
left shoulder and left arm disabilities is not warranted, and 
the appeal is denied.

The Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods 
from the time service connection became effective.). The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 



The Shell Fragment Wound Scar of the Left Upper Thoracic Area

The Veteran contends that the initial 10 percent rating for 
the scar associated with the shell fragment wound of his left 
thoracic area does not adequately reflect the level of 
impairment caused by that disorder. Therefore, he maintains 
that an increased rating is warranted. However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim. 
Accordingly, the appeal is denied. 

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant the 
following ratings: 10 percent for an area or areas exceeding 
6 square inches (39 square centimeters.) and 20 percent for 
area or areas exceeding 12 square inches (77 square 
centimeters.). 38 C.F.R. § 4.118, Diagnostic Code 7801. A 
deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 square centimeters.) or 
greater. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7803, Note (2). 

A 10 percent rating is warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 
7803. An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1). 

A 10 percent rating is warranted for a superficial scar which 
is painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 
7804. 

Other scars are rated base on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

In January 1970, after the was wounded in the left thoracic 
area, the wound was debrided and sutured. Following five days 
in the hospital, he was discharged to his unit. He was to 
have no field duty until after his sutures were removed eight 
to ten days later. 

During an August 1970 annual examination, the Veteran 
reported that his shell fragment wound residuals had not been 
disabling or caused him any pain since February 1970. 

During a November 1972 examination for the Reserve, it was 
noted that there was a surgical scar in the left scapular 
area. Despite the shell fragment wound of the left scapula, 
the Veteran reported that he was in excellent health. Indeed, 
there were no findings of any impairment attributable to that 
injury. In fact, during examinations for the Reserve in May 
1973 and January 1978, it was noted that the Veteran had no 
symptoms or sequelae.

Since service, the Veteran has not required any treatment for 
the residuals of the shell fragment wound of his left upper 
thoracic area. Nevertheless, VA examined the Veteran in 
November 2004 and July 2008 to determine the extent of any 
residual disability due to his shell fragment wound. It was 
noted that the scar on the left scapula was tender and 
measured 10 centimeters by 1 centimeter. However, there was 
no associated disfigurement, adherence, instability, keloid 
formation, discoloration, or abnormal texture of the scar. 
The scar did not affect the function of any related body 
part; and the Veteran's range of left shoulder motion was 
considered normal. 

Absent competent evidence of more extensive scarring or 
associated limitation of function, the Veteran does not meet 
or more nearly approximate the criteria for an initial rating 
in excess of 10 percent for the scar on his left thoracic 
area. Accordingly, the current rating is confirmed and 
continued, and the appeal is denied.

The Residuals of a Shell Fragment Wound of the Left Upper 
Thoracic Area, Muscle Group XX

The Veteran also contends that the noncompensable rating for 
the residuals of his back wound do not adequately reflect the 
level of impairment caused by that disorder. He states that 
he has recurrent pain several times a week for which he takes 
medication. He also states that it impairs his ability to 
drive. Therefore, he maintains that a higher rating is 
warranted. However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim. Accordingly, the appeal is denied. 

The RO has found the shell fragment wound of the Veteran's 
left upper thoracic area to be located in the area of Muscle 
Group XX. Muscle Group XX consists of the spinal muscles 
includes the erector spinae and it prolongations in the 
thoracic and cervical regions. These muscles control the 
postural support of the body and extension and lateral 
movements of the spine. A noncompensable rating is warranted 
for slight impairment of the cervical and thoracic region, 
while a 10 percent rating is warranted for moderate 
impairment. 38 C.F.R. § 4.73, Diagnostic Code 5320

Potentially applicable in rating the residuals of the shell 
fragment wound of the Veteran's left upper thoracic area are 
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302, and 5303. 

Diagnostic Code 5301 is applicable to rating Muscle Group I, 
the extrinsic muscles of shoulder girdle, i.e., the 
trapezius, levator scapulae and serratus magnus. Such muscles 
control the upward rotation of the scapula and elevation of 
the arm above shoulder level. A noncompensable rating is 
warranted for slight impairment of this muscle group, while a 
10 percent rating is warranted for moderate impairment. 

Diagnostic Code 5302 is applicable to rating, Muscle Group 
II, the extrinsic muscles of shoulder girdle, i.e., the 
pectoralis major II (costosternal), the latimus dorsi, and 
teres major, the pectoralis minor, and the rhomboid. The 
pectoralis major II (costosternal), the latimus dorsi, and 
teres major control the depression of the arm from vertical 
overhead to hanging at the side. They also act with Muscle 
Group III to control the forward and backward swing of the 
arm. A noncompensable rating is warranted for slight 
impairment of this muscle group, while a 20 percent rating is 
warranted for moderate impairment. 

Diagnostic Code 5303 is applicable to rating Muscle Group 
III, the intrinsic muscles of shoulder girdle, i.e., the 
pectoralis major I (clavicular) and the deltoid. Such muscles 
control elevation and abduction of arm to the level of the 
shoulder; and act with the pectoralis major II (costosternal) 
and latissmus dorsi and teres major in controlling the 
forward and backward swing of arm. A noncompensable rating is 
warranted for slight impairment of this muscle group, while a 
20 percent rating is warranted for moderate impairment. 

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings. 38 C.F.R. § 4.56. Such factors, however, 
are only guidelines which are to be considered with all 
evidence in the individual case. Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in 
rating muscle injuries. For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c). 

Under VA regulations, muscle injuries are classified as 
slight, moderate, moderately severe, or severe. 38 C.F.R. 
§ 4.56(d). The various levels are determined by evaluating 
the type of injury; the history and complaint associated with 
the injury; and the objective findings. 

A slight muscle disability may typically result from a simple 
wound of the muscle without debridement or infection. The 
service department records generally show a superficial wound 
with brief treatment and a return to duty. The service 
department records or other record also show that the wound 
usually heals with good functional results and no cardinal 
signs or symptoms of muscle disability as defined by the VA. 
In such situations, the current objective findings consist of 
a minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or of metallic 
fragments retained in the muscle tissue. 38 C.F.R. 
§ 4.56(d)(1).

A moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile and 
residuals of debridement or prolonged infection. The history 
of the injury is shown by service department records or other 
evidence of in-service treatment for the wound and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2). A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 
38 C.F.R. § 4.56(b).

In this case, the Veteran's service treatment records show 
that the shell fragment wound of his left thoracic area was 
relatively minor, and, by his own admission, not disabling. 
While the wound required debridement, there were no cardinal 
signs or symptoms of muscle disability, such as an associated 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and/or uncertainty 
of movement. Indeed, after reviewing the Veteran's claims 
file, the most recent VA examiner attested to the minor 
nature of the initial wound. 

More recent medical records, including the reports of the 
November 2004 and July 2008 VA examinations, contain no 
objective findings of any tendon, bone, joint, or nerve 
damage. There are no fascial defects, atrophy, or impaired 
tonus; no impairment of function; and no metallic fragments 
retained in the muscle tissue. The Veteran's strength, 
sensation, and reflexes are normal. There is no affect of the 
shell fragment wound residuals on any associated body part. 
In addition, there is no edema, effusion, discoloration, 
heat, subluxation, or guarding of movement; and there is no 
consistent, verifiable evidence of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. Finally, there is no competent evidence of record 
that the Veteran's shell fragment wound of the left thoracic 
area is productive of any more than slight impairment. 
Therefore, by history and more recent findings, the Board 
concludes that the preponderance of the evidence shows that 
the residuals of the Veteran's shell fragment wound more 
nearly reflect the criteria for a noncompensable rating. 
Accordingly, that rating is also confirmed and continued, and 
the appeal is denied.

Additional Considerations With Respect to the Increased 
Rating Claims

In arriving at the foregoing decisions, the Board finds that 
the residuals of the Veteran's shell fragment wound scar of 
the left thoracic area and the associated scar have been 
generally consistent since service connection became 
effective in April 2004. Therefore, there is no basis to 
apply the principle of staged ratings noted in Fenderson.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the Veteran's service-connected residuals of a shell fragment 
wound of the left thoracic area and the associated scar. The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008). Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 
38 C.F.R. § 4.1. Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to service connection for a left arm disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a shell fragment wound scar of the left upper thoracic area 
is denied. 

Entitlement to an initial compensable rating for the 
residuals of a shell fragment wound of the left upper 
thoracic area, Muscle Group XX, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


